Appeal from a judgment of the County Court, Orange County, convicting appellant of manslaughter in the first degree after trial on an indictment charging murder in the second degree. Judgment unanimously affirmed. The trial court did not err in refusing to dismiss the indictment and properly submitted the lesser degrees of homicide to the jury. (Penal Law, § 610; Code Crim. Pro., § 444; cf. People ex rel. Poulos v. McDonnell, 302 N. Y. 89, 91; People v. Mussenden, 308 N. Y. 558, 561-562; People v. McDonnell, 92 N. Y. 657.) Prejudicial error was not committed by the receipt in evidence of photographs of the deceased, showing her likeness during life and the .body as it appeared when it was discovered (2 Wharton, Criminal Evidence [11th ed.], pp. 1321-1322; see, e.g., People v. Shaver, 7 Cal. 2d 586; State v. Aeschbach, 107 N. J. L. 433; cf. People v. Webster, 139 N. Y. 73, 83; Walsh v. People, 88 N. Y. 458, 465). Assuming, without deciding, that the trial court should have charged that a delay in arraignment of about six and one-half hours was unreasonable as a matter of law and that the officials responsible therefor were guilty of a misdemeanor, we are of the opinion that the error, if any, did not affect the substantial rights of the appellant (People v Kozicky, 278 App. Div. 773; Code Crim. Pro., § 542). Appellant’s guilt was established beyond a reasonable doubt, and there is no *733evidence whatever that his statements were not made voluntarily (cf. People v. Spano, 4 N Y 2d 256). Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.